Case 2:20-cv-09503-DSF-JEM Document 34 Filed 06/16/21 Page 1 of 10 Page ID #:687



   1    Shawn A. McMillan, Esq. (SBN: 208529)
        attyshawn@netscape.net
   2    The Law Offices of Shawn A. McMillan, APC
        4955 Via Lapiz
   3    San Diego, California 92122
        Phone: (858) 646-0069
   4    Fax: (858) 746-5283
   5    Samuel H. Park, Esq. (SBN: 261136)
        sam@sampark.lawyer
   6    3960 W. Point Loma Blvd., #H310
        San Diego, CA 92110
   7    Phone: (619) 674-7392
   8    Attorneys for Plaintiff, Karibbea Young
   9
                           UNITED STATES DISTRICT COURT
  10
                          CENTRAL DISTRICT OF CALIFORNIA
  11
        KARIBBEA YOUNG,                           Case No: 2:20-cv-09503-DSF-JEM
  12
                     Plaintiff,                    xxxxxxxxxxxxxxxxxxxxxxxxxx
                                                  NOTICE   OF LODGMENT OF
  13                                               xxxxxxxxxxxx PROTECTIVE
                                                  [PROPOSED]
              v.                                  ORDER REGARDING MEDICAL
  14                                              AND MENTAL HEALTH
        COUNTY OF LOS ANGELES, et al.             RECORDS
  15
                     Defendants.                  Judge: Hon. Dale S. Fischer
  16                                              Room: 7(D) - First Street Courthouse
  17          TO THE COURT, ALL PARTIES, AND THEIR RESPECTIVE
  18    ATTORNEYS OF RECORD:
  19          PLEASE TAKE NOTICE that Plaintiff Karibbea Young hereby lodges
  20    the attached [Proposed] Protective Order Regarding Medical and Mental Health
  21    Records.
  22

  23                                     Respectfully submitted,
  24
        Dated: 6/3/2021                  SAMUEL H. PARK, ATTORNEY AT LAW
  25

  26
                                   By:   /s/ Samuel H. Park                     ___
  27                                     Samuel H. Park,
                                         Attorney for Plaintiff, Karibbea Young
  28
                                             -1-
                      NOTICE OF LODGMENT OF [PROPOSED] PROTECTIVE ORDER
                       REGARDING MEDICAL AND MENTAL HEALTH RECORDS
Case 2:20-cv-09503-DSF-JEM Document 34 Filed 06/16/21 Page 2 of 10 Page ID #:688



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    KARIBBEA YOUNG,                            Case No. 2:20-cv-09503-DSF-JEM
  12                  Plaintiff,                    xxxxxxxxxxxx PROTECTIVE
                                                   [PROPOSED]
                                                   ORDER REGARDING
  13           v.                                  MEDICAL AND MENTAL
                                                   HEALTH RECORDS
  14    COUNTY OF LOS ANGELES, et al.
  15                  Defendants.
  16
           A. PURPOSES AND LIMITATIONS
  17
              This Protective Order is made to facilitate the exchange of information and
  18
        documents throughout the course of this litigation, which may be subject to
  19
        confidentiality limitations on disclosure due to federal laws, state laws, and
  20
        privacy and other constitutionals rights. These include medical and mental health
  21
        records of Plaintiff Karibbea Young and her minor son, H.G., which are subject
  22
        to constitutional and legal rights to privacy, and/or the physician-patient
  23
        privilege.
  24
              The parties acknowledge that this Order does not confer blanket
  25
        protections on all disclosures or responses to discovery, and that the protection it
  26
        affords from public disclosure and use applies to Plaintiff’s and H.G.’s medical
  27
        and mental health records.
  28

                                                -1-
          PROTECTIVE ORDER REGARDING PLAINTIFF’S MEDICAL AND MENTAL HEALTH RECORDS
Case 2:20-cv-09503-DSF-JEM Document 34 Filed 06/16/21 Page 3 of 10 Page ID #:689



   1          The purpose of this Protective Order (“Order”) is to protect the
   2    confidentiality of such materials. The parties have agreed to be bound by the
   3    terms of this Order in this action.
   4       B. GOOD CAUSE STATEMENT
   5          This case relates to the alleged violations of Plaintiff’s civil rights when
   6    County of Los Angeles Department of Children and Family Services (“DCFS”)
   7    seized her son, H.G, from her care without a warrant, ordered a forensic medical
   8    examination of H.G., and when DCFS allegedly fabricated evidence and/or
   9    excluded exculpatory information in its reports to the juvenile court.
  10          The First Amended Complaint (“FAC”) alleges that on May 5, 2018,
  11    Plaintiff sought referrals for outpatient therapy from Greater El Monte
  12    Community Hospital and told hospital staff that she had struggled with
  13    depression and self-harm (cutting) in the past. Hospital staff made a report to
  14    DCFS, and DCFS social worker, Sandy Perez, interviewed Plaintiff to investigate
  15    the report.
  16          Defendant Perez also allegedly spoke with a nurse at the hospital, who
  17    stated that Plaintiff had told another nurse that she had thoughts of suicide. After
  18    the social worker conducted her investigation, DCFS social workers, Sandy Perez
  19    and Lizette Carmona, decided to remove H.G. from Plaintiff’s care without a
  20    warrant. Plaintiff denies making these statements to the hospital staff and claims
  21    that there was no basis for warrantless removal and continued detention of H.G.
  22          To expedite the flow of information, to facilitate the prompt resolution of
  23    disputes over confidentiality of discovery materials, to adequately protect
  24    information the parties are entitled (or required) to keep confidential, to ensure
  25    that the parties are permitted reasonable necessary uses of such material in
  26    preparation for and in the conduct of trial, to address their handling at the end of
  27    the litigation, and to serve the ends of justice, a protective order for this
  28    information is necessary and appropriate in this matter.
                                                -2-
          PROTECTIVE ORDER REGARDING PLAINTIFF’S MEDICAL AND MENTAL HEALTH RECORDS
Case 2:20-cv-09503-DSF-JEM Document 34 Filed 06/16/21 Page 4 of 10 Page ID #:690



   1       C. SCOPE
   2           1.      The protections conferred by this Stipulation and Order cover
   3    Plaintiff’s and H.G.’s medical and mental health records obtained and/or
   4    produced in this Action. In this Protective Order, the words set forth below shall
   5    have the following meanings:
   6                a. “Action” means the above-entitled proceeding, case no. 2:20-cv-
   7    09503-DSF-JEM, until “Final Disposition.” Final disposition means the later of
   8    (1) dismissal of all claims and defenses in this Action, with or without prejudice;
   9    and (2) final judgment herein after the completion and exhaustion of all appeals,
  10    rehearing’s, remands, trials, or reviews of this Action, including the time limits
  11    for filing any motions or applications for extension of time pursuant to applicable
  12    law.
  13                b. “Court” means the Hon. Dale S. Fischer, the Hon. John E.
  14    McDermott, or any other judge to which this Proceeding may be assigned,
  15    including Court staff participating in such proceedings.
  16                c. “Confidential” means any information (regardless of how it is
  17    generated, stored or maintained) or tangible things that qualify for protection
  18    under Federal Rule of Civil Procedure 26(c), and as specified above in the
  19    Purpose and Limitations and Good Cause Statement.
  20                d. “Documents” means (i) any “Writing,” “Recording,” “Photograph,”
  21    “Original,” and “Duplicate” as those terms are defined by Federal Rules of
  22    Evidence, Rule 1001, which have been produced in discovery in this Proceeding
  23    by any person, and (ii) any copies, reproductions, or summaries of all or any part
  24    of the foregoing.
  25            2.     The entry of this Protective Order does not alter, waive, modify, or
  26    abridge any right, privilege or protection otherwise available to any Party with
  27    respect to the privilege, the attorney work product doctrine, or other privileges,
  28    or any Party’s right to contest any such assertion.
                                                -3-
          PROTECTIVE ORDER REGARDING PLAINTIFF’S MEDICAL AND MENTAL HEALTH RECORDS
Case 2:20-cv-09503-DSF-JEM Document 34 Filed 06/16/21 Page 5 of 10 Page ID #:691



   1           3.   Access to and/or disclosure of Documents reflecting Plaintiff’s and
   2    H.G.’s medical or mental health records shall be permitted only to the following
   3    persons:
   4                   a. the Court;
   5                   b. attorneys of record in the Action and their affiliated attorneys,
   6                       paralegals, clerical and secretarial staff employed by such
   7                       attorneys and/or firm who are actively involved in the Action;
   8                   c. court reporters and interpreters in this Action (whether at
   9                       depositions, hearings, mediation, settlement conference, or at
  10                       trial);
  11                   d. witnesses in the Action who previously has had access to
  12                       Documents reflecting Plaintiff’s and H.G.’s medical or
  13                       mental health records, or who is currently or was previously
  14                       an officer, director, partner, member, employee or agent of an
  15                       entity that has and/or had access to the Documents;
  16                   e. witnesses in the Action who previously did not have access to
  17                       Documents reflecting Plaintiff’s and H.G.’s medical or
  18                       mental health records; provided, however, that each such
  19                       witness given access to the records shall be advised that such
  20                       Documents are being disclosed pursuant to, and are subject
  21                       to, the terms of this Protective Order and that they may not be
  22                       disclosed other than pursuant to its terms;
  23                   f. experts, consultants, and investigators consulted by the
  24                       Parties or their counsel in connection with the Action,
  25                       whether or not retained, or whether retained to testify at any
  26                       oral hearing, trial, or deposition; provided, however, that prior
  27                       to the disclosure of Documents reflecting Plaintiff’s and
  28                       H.G.’s medical or mental health records to any such person,
                                               -4-
         PROTECTIVE ORDER REGARDING PLAINTIFF’S MEDICAL AND MENTAL HEALTH RECORDS
Case 2:20-cv-09503-DSF-JEM Document 34 Filed 06/16/21 Page 6 of 10 Page ID #:692



   1                        counsel for the Party making the disclosure shall deliver a
   2                        copy of this Protective Order to such person, shall explain its
   3                        terms to such person, and shall secure the signature of such
   4                        person on a statement in the form attached hereto as Exhibit
   5                        A. It shall be the obligation of counsel, upon learning of any
   6                        breach or threatened breach of this Protective Order by any
   7                        such expert, consultants, or investigator, to promptly notify
   8                        counsel for Plaintiff of such breach or threatened breach;
   9                     g. copy companies in preparation for any deposition, hearing,
  10                        mediation, settlement conference, or trial relating to the
  11                        Action;
  12                     h. mediators relating to the Action; and
  13                     i. jurors relating to the Action.
  14            4.    Documents reflecting Plaintiff’s and H.G.’s medical or mental
  15    health records shall be used by the persons receiving them only for the purposes
  16    of preparing for, conducting, participating in the conduct of, and/or prosecuting
  17    and/or defending the Action, and not for any business or other purpose
  18    whatsoever.
  19            5.    Documents reflecting Plaintiff and H.G.’s medical or mental health
  20    records shall not be used for any purpose other than in the litigation.
  21            6.    Documents reflecting Plaintiff and H.G.’s medical or mental health
  22    records shall be returned or destroyed upon Final Disposition of the Action.
  23          7.      Any Party to the Action has not executed this Protective Order as of
  24    the time it is presented to the Court for signature may thereafter become a Party
  25    to this Protective Order by its counsel’s signing and dating a copy thereof and
  26    filing the same with the Court, and serving copies of such signed and dated copy
  27    upon the other Parties to this Protective Order.
  28

                                                -5-
          PROTECTIVE ORDER REGARDING PLAINTIFF’S MEDICAL AND MENTAL HEALTH RECORDS
Case 2:20-cv-09503-DSF-JEM Document 34 Filed 06/16/21 Page 7 of 10 Page ID #:693



   1          8.      Any Document reflecting Plaintiff’s and H.G.’s medical or mental
   2    health record that may be produced by a non-Party witness in discovery in the
   3    Action pursuant to subpoena or otherwise is subject to this Protective Order.
   4          9.      Any Party to the Action (or other person subject to the terms of this
   5    Protective Order) may ask the Court, after appropriate notice to the other Parties
   6    to the Action, to modify or grant relief from any provision of this Protective
   7    Order.
   8                a. Entering into, agreeing to, and/or complying with the terms of this
   9                  Protective Order shall not operate as an admission by any person
  10                  that any Document reflecting Plaintiff’s and H.G.’s medical or
  11                  mental health record subject to this Protective Order contains or
  12                  reflects trade secrets, proprietary, confidential or competitively
  13                  sensitive business, commercial, financial or personal information;
  14                  or
  15                b. prejudice in any way the right of any Party (or any other person
  16                  subject to the terms of this Protective Order):
  17                          i.   to seek a determination by the Court of whether any
  18                         particular Document should be subject to protection as
  19                         “Confidential” under the terms of this Protective Order; or
  20                         ii.   to seek relief from the Court on appropriate notice to
  21                         all other Parties to the Action from any provision(s) of this
  22                         Protective Order, either generally or as to any particular
  23                         Document.
  24          10.     Nothing in this Protective Order shall be construed to preclude either
  25    Party from asserting in good faith that certain Documents reflecting Plaintiff’s
  26    and H.G.’s medical or mental health records require additional protection. The
  27    Parties shall meet and confer to agree upon the terms of such additional
  28    protection.
                                                -6-
          PROTECTIVE ORDER REGARDING PLAINTIFF’S MEDICAL AND MENTAL HEALTH RECORDS
Case 2:20-cv-09503-DSF-JEM Document 34 Filed 06/16/21 Page 8 of 10 Page ID #:694



   1          11.     Nothing in this Protective Order shall affect the admissibility into
   2    evidence of Documents reflecting Plaintiff’s and H.G.’s medical and mental
   3    health records, or abridge the rights of any person to seek judicial review or to
   4    pursue other appropriate judicial action with respect to any ruling made by the
   5    Court concerning the issue of the status of the Document.
   6          12.     By stipulating to the entry of this Protective Order no Party waives
   7    any right it otherwise would have to object to disclosing or producing any
   8    information or item. Similarly, no Party waives any right to object on any ground
   9    to use in evidence of any of the material covered by this Protective Order.
  10          13.     Any violation of this Order may be punished by any and all
  11    appropriate measures including, without limitation, contempt proceedings and/or
  12    monetary sanctions.
  13          14.     This Protective Order shall continue to be binding after the
  14    conclusion of this Action and all subsequent proceedings arising from this
  15    Action, except that a Party may seek the written permission of Plaintiff and/or
  16    H.G. or may move the Court for relief from the provisions of this Protective
  17    Order. To the extent permitted by law, the Court shall retain jurisdiction to
  18    enforce, modify, or reconsider this Protective Order, even after the Action is
  19    terminated.
  20    ///
  21    ///
  22    ///
  23    ///
  24    ///
  25    ///
  26    ///
  27    ///
  28

                                               -7-
          PROTECTIVE ORDER REGARDING PLAINTIFF’S MEDICAL AND MENTAL HEALTH RECORDS
Case 2:20-cv-09503-DSF-JEM Document 34 Filed 06/16/21 Page 9 of 10 Page ID #:695



   1          15.    After this Protective Order has been signed by counsel for all
   2    Parties, it shall be presented to the Court for entry. Counsel agree to be bound by
   3    the terms set forth herein with regard to any Documents reflecting Plaintiff’s or
   4    her son, H.G.’s medical and mental health records that have been produced before
   5    the Court signs this Protective Order.
   6    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   7

   8    DATED: 6/3/21                    COLLINS COLLINS MUIR + STEWART LLP

   9
                                                     /s/
  10                                      By: ______________________________
                                               TOMAS A. GUTERRES
  11                                           KRISTIN T. BUSCH
  12                                           Attorneys for Defendants,
                                               COUNTY OF LOS ANGELES, SANDY
  13                                           PEREZ, LIZETTE CARMONA
  14                                           (erroneously sued as SCSW
                                               CARMONA) WILLIAM CUEVA,
  15                                           LILIANNA GARCIA, LUCKY
  16                                           NGUYEN, and HECTOR ALVAREZ
  17

  18    DATED: 6/3/21                         SAMUEL H. PARK
  19
                                                       /s/
                                              By: ___________________________
  20
                                                   SAMUEL H. PARK
  21                                               Attorney for Plaintiff,
  22                                               KARIBBEA YOUNG
  23

  24    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  25

  26
                6/16/21
        Dated: ___________        ____________________________________
  27                              The Honorable John E. McDermott______________
  28                              UNITED STATES MAGISTRATE JUDGE

                                                 -8-
          PROTECTIVE ORDER REGARDING PLAINTIFF’S MEDICAL AND MENTAL HEALTH RECORDS
Case 2:20-cv-09503-DSF-JEM Document 34 Filed 06/16/21 Page 10 of 10 Page ID #:696



    1                                             EXHIBIT A
    2            CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
    3          I hereby acknowledge that I, ____________________________[NAME],
    4   __________________________________ [POSITION AND EMPLOYER], am about to
    5   receive Documents reflecting Plaintiff Karibbea Young and/or her son, H.G.’s medical or
    6   mental health records in connection with the case, Young v. County of Los Angeles, case no.
    7   2:20-cv-09503-DSF-JEM. I certify that I understand that the Documents are provided to me
    8   subject to the terms and restrictions of the Protective Order filed in this Proceeding. I have
    9   been given a copy of the Protective Order; I have read it, and I agree to be bound by its terms.
   10          I understand that the Documents reflecting Plaintiff’s and/or H.G.’s medical and mental
   11   health records, as defined in the Protective Order, including any notes or other records that
   12   may be made regarding any such materials, shall not be disclosed to anyone except as expressly
   13   permitted by the Protective Order. I will not copy or use, except solely for the purposes of this
   14   Action, any Documents obtained pursuant to this Protective Order, except as provided therein
   15   or otherwise ordered by the Court in the Action.
   16           I further understand that I am to retain all copies of all Documents reflecting Plaintiff’s
   17   and/or H.G.’s medical and mental health records provided to me in the Action in a secure
   18   manner, and that all copies of such Documents are to remain in my personal custody until
   19   termination of my participation in this Action, whereupon the copies of such Documents will
   20   be returned to counsel or Party who provided me with such Documents.
   21          I declare under penalty of perjury, under the laws of the United States of America, that
   22   the foregoing is true and correct. Executed this ______ day of ___________ _, 20____,
   23
        Dated: ______________                  By:     _______________________________
   24                                                  Signature
                                                       _______________________________
   25                                                  Title
                                                       _______________________________
   26                                                  Address
                                                       _______________________________
   27                                                  City, State, Zip
                                                       _______________________________
   28                                                  Telephone Number

                                                      -9-
          PROTECTIVE ORDER REGARDING PLAINTIFF’S MEDICAL AND MENTAL HEALTH RECORDS
